Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a pixel array substrate, particularly characterized by, wherein a sheet resistance of the first segment of each of the at least one first fan-out trace and a sheet resistance of the third segment of the at least one first fan-out trace are smaller than a sheet resistance of the second segment of the at least one first fan-out trace; wherein a sheet resistance of the second segment of each of the at least one second fan-out trace is less than a sheet resistance of the first segment of each of the at least one second fan-out trace, as detailed in claim 1.  Claims 2-10 depend from claim 1.

The closest prior art of record, Huang et al. (US PGPub, 2019/0051668, hereinafter referred to as “Huang”) teaches in figures 2 and3, and corresponding text ([0050-0054]), where Huang a pixel array substrate, comprising: 
a substrate (SB);
 a plurality of signal lines (310), disposed on the substrate (SB); 
a plurality of pixel structures (SPX), electrically connected to the signal lines (310); 
(110), disposed on the substrate (SB); and 
a plurality of fan-out traces (130, 230), wherein each of the fan-out traces is electrically connected to one of the signal lines (310) and the driving element (110); 
wherein the fan-out traces comprise at least one first fan-out trace (130) and at least one second fan-out trace (230), each of the at least one first fan-out trace (130) comprises: 
a first segment (140A), connected to the driving element (110); 
a second segment (140B), connected to the first segment (140A); and 
a third segment (140C), connected to the second segment (14B) 
each of the at least one second fan-out trace (230) comprises: a first segment (204A), connected to the driving element (110) and disposed correspondingly to the first segment (140A) of each of the at least one first fan-out trace (130); and 
a second segment (240B), connected to the first segment (240A) of each of the at least one second fan-out trace (230) and disposed correspondingly to the second segment (140B) and the third segment (140C) of each of the at least one first fan-out trace (130). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 26, 2021


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896